Schuchman, J.
The only point urged by appellant to effect a reversal of the judgment is, that the court erred in charging “ That if, while the passenger is getting off the car, the jury find that the car is started suddenly so as to produce a jerking motion, it is in itself an act of carelessness and negligence.”
This was not error. Bennett v. Third Ave. R. R. Co., 40 App. Div. 626; Roberts v. Johnson, 58 N. Y. 613; Schalscha v. Third Ave. R. R. Co., 19 Misc. Rep. 141.
Judgment and order appealed from affirmed, with costs.
McCarthy, J., concurs.
Judgment and order affirmed, with costs.